Title: Abigail Adams to Thomas Jefferson, 21 February 1788
From: Adams, Abigail
To: Jefferson, Thomas


        
          London Febry. 21 1788.
          My dear sir
        
        in the midst of the Bustle and fatigue of packing, The parade & ceremony of taking leave at Court, and else where, I am informd that mr Appleton and mrs Parker, are to set out for Paris tomorrow morning. I Cannot permit them to go without a few lines to my much Esteemed Friend, to thank him for all his kindness and Friendship towards myself and Family, from the commencment of our acquaintance, and to assure him that the offer he has made of his correspondence, is much too flattering, not to be gratefully accepted.
        The florence and stockings were prefectly to my mind, and I am greatly obliged to you sir, for your care and attention about them. I have sent by Mrs Parker the balance due to you, agreeable to your statement, which I believe quite right
        Be so good as to present my Regards to the marquiss de la Fayett, and his Lady, and to the Abbés—assure them that I entertain a gratefull rememberance of all their civilities and politeness during my residence in Paris. To mr Short and the young Ladies your Daughters Say every thing that is affectionate for me, and be assured my dear Sir, that I am / with the Greatest Respect Esteem & Regard / Your Friend and Humble Servant
        Abigail Adams
      